Citation Nr: 1140892	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  09-42 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as depressive disorder, to include as secondary to service-connected prostate cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to July 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision rendered by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2009, the Veteran testified during a hearing with a Decision Review Officer at the RO.  In September 2011, the Veteran testified at a videoconference hearing before the undersigned.  Transcripts of the proceedings are of record.  Following the September 2011 hearing the Veteran submitted additional medical evidence accompanied by a waiver of initial RO review.  

The record reflects that the Veteran has raised claims seeking entitlement to service connection for hearing loss and tinnitus.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

Although an acquired psychiatric disability was not diagnosed during service, affording the Veteran the benefit of the doubt, a current disability manifested by a depressive disorder is etiologically related to the Veteran's active duty service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, manifested by a depressive disorder, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide. 

In August 2008 correspondence, VA advised the Veteran of the criteria for service connection.  In May 2009, VA advised the Veteran of the criteria for secondary service connection.  

VA has also assisted the Veteran by obtaining VA outpatient treatment records.  The Veteran underwent a VA examination in June 2009.  Finally, as noted, the Veteran set forth his contentions during hearings before RO personnel and before the undersigned.  

The Veteran's service representative has not submitted an informal hearing presentation subsequent to the September 2011.  The service representative did submit a statement in lieu of a VA Form 646 in June 2011.  Nevertheless, in this case, the Board is granting the full benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Analysis

The Veteran contends that a psychiatric disorder manifested by depression was either incurred during service or is aggravated by service-connected residuals of prostate cancer.  Specifically, he reports that he first had depression after an incident during service in Vietnam when he got drunk, injured his right knee, was taken to a hospital and later got into a fight with a sergeant and lieutenant.  (See Transcript at 3.)  He clarifies that he was intoxicated because he was under stress as a result of his service in Vietnam.  (T. at 6.)  He also states that while being treated in the hospital he was surrounded by soldiers who "had real wounds and got them in combat."  (See May 2010 Statement.)  He indicates that a day or two later had suffered his first bout of depression.  (See Id.)  He also describes serving in combat operations, witnessing numerous mortar attacks, and almost being struck by a sniper bullet when serving at a base in Cu Chi. (T. at 5.)  

In describing his history of depression, the Veteran reports that his first episode of depression occurred during service, lasted three days and occurred every three weeks thereafter.  He describes continuous depression symptoms since service, and indicates that depression was aggravated after being diagnosed with prostate cancer in 2001.  He reports that he underwent prostate cancer surgery and is currently cancer-free, but that he has numerous prostate-related problems including urinary retention, incontinence, and impotence.  (See, e.g., March 2009 statement.)  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Additionally, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a). When aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected disability, the veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect to combat veterans, "The Secretary shall accept as sufficient proof of service-connection . . . satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service . . . Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary."  See also 38 C.F.R. § 3.304(d) (2011).  

Here, the Board has reviewed the evidence of record and finds that the criteria for service connection for an acquired psychiatric disability manifested by a depressive disorder have been met.  In sum, while there is no evidence documenting treatment for an acquired psychiatric disorder during service, there is evidence showing continuity of symptomatology for depression since service discharge and medical evidence linking a current disability to the Veteran's military service.  In addition, while the record supports the Veteran's contention that the service-connected prostate disability aggravated his depressive disorder, the Board need not address that question as the Board herein grants the underlying claim on the merits.  

First, the Board acknowledges that the Veteran's service treatment records do not show reports or treatment for depression.  His DD-214 reveals that he served in Vietnam with a primary MOS as an artillery surveyor.  The DD-214 documents the receipt of the Vietnam Campaign Medal and Vietnam Service Medal with Bronze Star; it does not include evidence of awards or decorations to make a finding that the Veteran served in combat as alleged.  Nevertheless, his testimony as being involved in stressful circumstances during his service in Vietnam is credible.  Thus, even if the Veteran did not directly participate in combat operations, the Board finds that he was likely exposed to stressful circumstances in service as alleged.  

Review of the service treatment records does reveal that on October 27, 1966, he was treated for a laceration to the right knee after falling.  The records reflect that he received an Article 15 for being drunk while on duty on that same date.  In November 1966 he was demoted from E-4 to E-3.  With respect to this incident, the Board notes that while service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service, no compensation shall be paid if the disability is a result of the Veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011). 

Here, the weight of the evidence does not show that the current psychiatric disability is the result of abuse of alcohol in service.  Rather, the competent lay and medical evidence indicates that the current disability is a result of the sum total of the Veteran's experiences during service, not simply the event that involved abuse of alcohol.  (As an aside, the Board notes that service connection is currently in effect for residuals of a right knee laceration.  VA did not determine that the disability was the result of the Veteran's willful misconduct.)

For instance, when the Veteran underwent his first treatment for depression in 1989, the VA counselor noted a history of depression since Vietnam.  During a VA psychiatric assessment in June 2008, the Veteran described a number of stressful experiences that occurred during his service in Vietnam including mortar and sniper attacks and a confrontation in which a senior officer pointed a gun at his head.  A psychiatric assessment yielded a diagnosis of depressive disorder, not otherwise specified, and included the examiner's statement that the pattern of depressive episodes appeared to begin during his military service.  

Additionally, in a February 2009 statement, a VA nurse practitioner indicated that the Veteran's depressive symptoms coincided with his discharge from the military and that there was "sufficient evidence to support that his depressive/anxiety symptoms were exacerbated or made worse concurrent with his diagnosis of prostate cancer in 2001."  

Moreover, during a June 2009 VA examination, after discussing the incident involving drinking and getting into a fight as well as other service stressors involving rocket and mortar attacks, the examiner provided an opinion indicating that the Veteran's depression was "a result of the traumatic incidents that occurred to him in Vietnam...and is also exacerbated by his prostate cancer."  

Finally, a VA psychology note dated in September 2011 noted the Veteran's long history of depression beginning while in Vietnam.  The psychiatrist indicates that he reviewed documents from the time in the military and subsequent mental health treatment providers and believed that the evidence "seems to suggest that the origin of his depression lies in his military service and it is chronic in nature."  The VA psychiatrist further stated that the "depression has been further intensified by additional somatic issues, most prominently his prostate cancer."   

Given the foregoing, and in the absence of any evidence to the contrary, the criteria for service connection for an acquired psychiatric disorder, manifested by a depressive disorder, have been met.  The benefit sought on appeal is granted.  



ORDER

Service connection for an acquired psychiatric disorder, manifested by a depressive disorder, is granted.  



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


